Brown, C. J.
1. The evidence is in conflict in this case, as to the delivery of the cotton shipped by the Rome Railroad Company, to the Western and Atlantic Railroad, at Kingston. Mr. Stephens, who was the agent of both roads at that point, swears that it was not delivered to the Western and Atlantic Railroad, and that, as agent of that road, he refused to receive it, because it whs shipped in a stock car, and the sparks were falling on it, from the engine, when it arrived at Kingston. He also states that he had positive orders from the authorities of the State Road to act as he did, in such cases. In this case, the receipt or bill of lading was lost, but the presumption is, that the Rome Railroad Company received the cotton in good order. Having received it for shipment to Augusta, if there were no special contract to be liable beyond their terminus, they were only liable till they had delivered the cotton to the connecting road and it had been received by the latter, when the liability of the one ceased and the other commenced. But as there is a dispute about the fact of the delivery, and as the cotton was to be shipped through, on the car which came from Rome, without being trans-shipped to another car when turned over to the connecting road, the question of dslivery was one of fact for the jury, and as the evidence was in conflict, we do not feel at liberty to disturb their verdict.
2. The plaintiff in error complains that the charge of the Court as to a special contract to carry the cotton through to Augusta was erroneous, because there was no evidence to support it. We admit that the evidence may not be very strong, but as the receipt had been lost or destroyed, and as both the shipper and the agent of the road swore the cotton was to be transported from Rome to Augusta, we cannot say there was no evidence on that point. In any event, as the cotton was burnt at the terminus of the Rome Road, we are unable to see how the defendant was damaged by the charge, that the Rome Road might bind itself to carry the cotton through to Augusta, but that such contract could not be presumed, and that it must be shown by proof, that there was an ex*641press contract to carry beyond Kingston, or the road would not be liable.
3. It is further objected, that the verdict was excessive, because the value of the cotton at the' time of shipment was proved in Confederate money only, and there was no proof of the value of Confederate money. It is true the value of Confederate money in gold was not proved. But there is proof that it had value at that time; that it was used at par in the payment of debts, that corn was worth two dollars and fifty cents per bushel, and that land sold in several instances for Confederate money for but little more than it now brings in greenbacks. As the verdict is for a much smaller sum than .the cotton was proved to have been worth in Confederate money, and as the value of the Confederate money, though not shown by the gold standard, was shown in comparison with other property, we do not feel at liberty to disturb the verdict on this ground. When the value of cotton in Confederate money had been shown, and it was further testified, that it was worth par in payment of debts, etc., this was sufficient to cast the onus on the defendant, if it desired to controvert its value as estimated by the comparisons made by the plaintiff’s witnesses.
4. The charge of the Court as to the measure of damages is also complained of. The rule laid down by this Court, in Cooper vs. Young, 22 Ga., 271, and in Taylor & Co. vs. Collier, 26 Ga., 122, is: that if a common-carrier fails to deliver goods according to contract, and they are lost, he is liable for the value of the goods at the place of destination, at which he engaged to deliver them, deducting the freight. While plaintiff in error denies that the Rome Railroad Company made any special contract to deliver the cotton at Augusta, and insists that the Company was only bound to deliver it at Kingston, they say the proof as to its value in estimating the damages, should have been confined to its value at that time, in Augusta, and as there is no evidence as to the value of cotton in Augusta, there should have been no recovery. Admit that the plaintiff would have been entitled to recover what was most probably the higher price of cotton at Augus*642ta, if he had proved it, and it follows that he lost that advantage by failing to make the proof. But we do not think that a good reason why he may not recover the lower price which it bore at Rome. We think it safe to lay down the rule, that the commodity shipped, is presumed to be worth as much, at the point of destination, as it is at the place of shipment. In fact it is generally worth more. If it were not so, there would be no inducement to ship. And the law allows the owner of the goods the benefit of that increased price, in case they are not delivered, if he chooses to avail himself of it by proof. But if he fail to do so, and only proves the value at the place of shipment, which is not rebutted by the defendant, the latter is not injured, and has no just cause of complaint. Indeed he is presumed to be benefitted by the plaintiff’s neglect to make the proof and insist upon the full measure of his rights.
There were numerous charges asked, and given or refused by the Court in this case. But we do not think it necessary to go into a detailed notice of them. The points considered fully dispose of all the grounds taken in the motion for a new trial, and the ruling of the Court upon that motion, was tall that was excepted to, and assigned as error in this Court.
Judgment affirmed.